PRESS RELEASE May 15, INNOVATIVE NANOFABRICATION COMPANY SHRINK TECHNOLOGIES, INC. TO BE ACQUIRED Shrink to Commercialize Revolutionary Material and Fabrication Process Designed to Improve Solar Cell Efficiency, Build Stem Cell Research Tools and Make Affordable Medical Diagnostics Kits, Therapeutic Biodegrable Stem Cell Patches and Wave Guides for Integrated Circuits Carlsbad, California – Shrink Technologies, Inc., a California corporation, has agreed to be acquired in a stock-for-stock transaction by AudioStocks, Inc. (OTCBB: AUIO – News).The companies have executed a binding letter of intent and expect to conclude the transaction by the end of May. Shrink is dedicated to the commercial adoption of an innovative nanofabrication platform, invented by Dr. Michelle Khine, which provides for the rapid design and low-cost fabrication – on polystyrene and other biodegradable plastics – of micro and nanostructures for devices with a wide range of applications, including next generation solar cell substrates, wave guides for integrated circuits, microfluidic devices, stem cell research tools, biochips and LEDs to name a few.Shrink holds an exclusive licensee from the largest public university system in California which covers the right to commercialize 10 patent-pending inventions related to it’s technologies. Shrink has created the PolyShrink Manufacturing Solution™ whichutilizes theunique characteristics of PolyShrink™, a shrinkable thermo-plasticmaterial, which enables complex structures to be designed at the macro-scale, while retaining the original designs on a much smaller scale.PolyShrink™ basedapplications can be designed and prototyped in a few hours versus conventional methods using silicon or other materials that require costly equipment and labor intensive processes.
